     Case 2:19-cv-05103-MWF-JEM Document 34 Filed 03/29/21 Page 1 of 2 Page ID #:870



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
       PAUL PORTILLO,                              )     Case No. CV 19-05103-MWF (JEM)
12                                                 )
                           Plaintiff,              )
13                                                 )     ORDER ACCEPTING FINDINGS AND
                    v.                             )     RECOMMENDATIONS OF UNITED
14                                                 )     STATES MAGISTRATE JUDGE
       ANDREW M. SAUL, Commissioner of             )
15     Social Security Administration,             )
                                                   )
16                         Defendant.              )
                                                   )
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
18
       and the Report and Recommendation of the United States Magistrate Judge. No Objections
19
       to the Report and Recommendation have been filed within the time allowed for Objections.
20
       The Court accepts the findings and recommendations of the Magistrate Judge.
21
             IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
22
       Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff and
23
       DISMISSING this action with prejudice.
24

25
       DATED: March 29, 2021
26                                                         MICHAEL W. FITZGERALD
                                                       UNITED STATES DISTRICT JUDGE
27

28
     Case 2:19-cv-05103-MWF-JEM Document 34 Filed 03/29/21 Page 2 of 2 Page ID #:871



1

2

3
                                                                          JS-6
4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )
11     PAUL PORTILLO,                              )       Case No. CV 19-05103-MWF (JEM)
                                                   )
12                         Plaintiff,              )
                                                   )       JUDGMENT
13                  v.                             )
                                                   )
14     ANDREW M. SAUL, Commissioner of             )
       Social Security Administration,             )
15                                                 )
                           Defendant.              )
16                                                 )
17
             In accordance with the Order Accepting Findings and Recommendations of United
18
       States Magistrate Judge filed concurrently herewith,
19
             IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
       is AFFIRMED and this action is DISMISSED with prejudice.
21

22
       DATED: March 29, 2021
23                                                                 MICHAEL W. FITZGERALD
                                                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                       2
